Citation Nr: 9921488	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to March 
1946.  

This case comes to the Board of Veterans' Appeals (Board) from a 
July 1998 RO decision that denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for bilateral hearing loss


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background 

The veteran served on active duty in the Navy from September 1943 
to March 1946, during which he served aboard the USS Piedmont.

The veteran's service medical records do not show hearing loss.  
The September 1943 examination for service entrance and the March 
1946 service separation examination both note his hearing was 
15/15.

In April 1946 the veteran filed a claim for compensation benefits 
for defective vision.  He did not mention any hearing loss.

In September 1966 the veteran filed a claim for a non-service-
connected pension.  He referenced a back condition, but did not 
mention any hearing loss.

On an October 1996 VA medical examination, the ear canals were 
clear, and the eardrums were normal.  No hearing loss was noted.

In May 1998 the veteran filed a claim for service connection for 
hearing loss, which he indicated was caused by the exposure to 
the noise of artillery fire from a naval vessel.

In July 1998 the veteran submitted a copy of a private audiogram 
recorded in May 1990.  The audiogram showed hearing loss in both 
ears.

A September 1998 private audiogram also showed hearing loss in 
both ears.

During a May 1999 Travel Board hearing, the veteran testified 
that his hearing loss was caused by the exposure to the practice 
firing of artillery shells while serving on the USS Piedmont 
during World War II.  He said he wore no noise protection during 
artillery practice.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence will be 
presumed for certain chronic diseases, including organic diseases 
of the nervous system (such as sensorineural hearing loss), if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran claims service connection for bilateral hearing loss 
that he asserts was incurred as the result of noise exposure 
during military service.  The threshold question is whether he 
has met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible.  If he has not 
presented such evidence, there is no further duty on the part of 
the VA to assist him with his claim, and it must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, it 
must be supported by competent evidence of a current disability 
(medical evidence of a diagnosis), competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between the in-service 
disease or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran did not have a recognized hearing loss disability in 
service.  The first contemporaneous evidence of any hearing loss 
was in 1990 when a private audiogram showed bilateral hearing 
loss.  There is simply no evidence to link this or current 
hearing loss to the veteran's active military service that ended 
many years earlier.  The veteran's statement that he believes his 
hearing loss was caused by exposure to acoustic trauma from 
artillery fire in service is not competent medical evidence of 
causality to make his claim well grounded, since he is a layman 
and not qualified to render an opinion regarding diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As there is no competent medical evidence of a nexus between 
service and the currently diagnosed bilateral hearing loss, the 
claim for service connection must be denied as not well grounded.  
Caluza, supra.


ORDER

Service connection for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

